Case 2:20-cv-02278-AS Document 21 Filed 01/06/21 Page 1 of 1 Page ID #:46



 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   MANUEL BANALES,                          )   Case No.: 2:20-cv-02278-AS
                                              )
13                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
14         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
15   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
16                                            )
                  Defendant                   )
17                                            )
                                              )
18
19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act Fees, Costs, and Expenses:
21         IT IS ORDERED that fees and expenses in the amount of $1,800.00 as
22   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
23   awarded subject to the terms of the Stipulation.
24   DATE: January 6, 2021
25                                        / s / Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
26                             UNITED STATES MAGISTRATE JUDGE
27
                                             -1-
28
